Citation Nr: 0402649	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  98-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Nicotine 
dependence.

2.  Entitlement to service connection for emphysema and 
chronic obstructive pulmonary disease (COPD) on the basis of 
tobacco use and secondary to service connected sinusitis.  

3.  Entitlement to service connection for arteriosclerotic 
heart disease on the basis of tobacco use.  

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for chronic bronchitis 
secondary to service connected sinusitis.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1943 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied 
entitlement to service connection for emphysema and COPD due 
to tobacco use.  A January 1999 rating decision denied 
entitlement to service connection for nicotine dependence and 
heart disease due to tobacco use.  An October 1999 rating 
decision denied entitlement to service connection for 
bronchitis and hearing loss which were claimed as secondary 
to the veteran's service connected sinusitis.  Finally, a 
June 2000 rating decision denied entitlement to service 
connection for COPD secondary to sinusitis.  

In April 2003, a hearing was held before Michael 
Mazzucchelli, who is the Acting Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2003).  

The veteran did have a claim pending for entitlement to an 
increased rating for service connected sinusitis.  In an 
August 1999 rating decision a fifty percent disability rating 
was granted for this disability.  This is the highest 
disability rating assignable under the applicable diagnostic 
code.  38 C.F.R. Part 4, § 4.97, Diagnostic Code 6510 (2003).  
The veteran's arguments at the recent hearing and in written 
statements are not that his sinusitis has increased beyond 
the 50 percent rating, but rather that the service connected 
sinusitis is the cause of other disabilities.  

At the April 2003 hearing the veteran asserted a claim for 
heart disease secondary to his service connected sinusitis.  
Review of the claims file does not reveal that the issue of 
secondary service connection with respect to the veteran's 
heart disease has been adjudicated by the RO.  The issue is 
not properly before the Board at this time.  It is referred 
to the RO for action deemed appropriate.  

The issue involving entitlement to service connection for 
hearing loss has previously been phrased as one involving 
secondary service connection.  Review of the evidence of 
record reveals that there is competent medical evidence of 
record relating to an inservice cause of the veteran's 
hearing loss.  Therefore the Board has restated this issue 
more generally to include both direct and secondary service 
connection.

Finally, the Board is rendering a decision on the issue of 
entitlement to service connection for chronic bronchitis 
secondary to service connected sinusitis.  The other issues 
are the subject of a remand which follows the Board's 
decision.  





FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran is service connected for sinusitis.  

3.  There is competent medical evidence which reveals that 
the veteran has a current diagnosis of chronic bronchitis.  

4.  The medical opinion expressed in a February 2000 VA 
examination report is that the veteran's chronic bronchitis 
is unrelated to his service connected sinusitis but is caused 
by the veteran's long history of tobacco use.  

5.  The medical opinion of two private physicians is that the 
veteran's chronic bronchitis is either caused by and/or 
aggravated by the veteran's service connected sinusitis.  


CONCLUSION OF LAW

Chronic bronchitis is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for chronic bronchitis.  This is 
so because the Board is taking action favorable to the 
veteran by granting service connection on this issue; a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  However, in the present case the veteran is 
claiming that his service connected sinusitis is the cause of 
his chronic bronchitis.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  This is 
commonly referred to as secondary service connection as the 
disability claimed is caused "secondary" to the service 
connected disability.  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(2003).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The veteran has been service connected for chronic sinusitis 
since 1951.  More recently the veteran developed chronic 
bronchitis.  Private and VA medical records confirm the 
diagnosis of chronic bronchitis.  The veteran claims that his 
bronchitis is caused by his service connected sinusitis.

In February 2000 a VA examination of the veteran was 
conducted.  The examining physician's opinion was that the 
veteran's "COPD and chronic bronchitis conditions are not 
due to his service connected sinusitis directly, buy more 
likely due to his long history of tobacco use."  

In a note dated November 1999, N.F.A., M.D., one of the 
veteran's private physicians, indicated that there was a link 
between the veteran's bronchitis and his service connected 
sinusitis.  

In a letter dated December 1999, J.T.P., M.D., another 
private physician, stated that there is "a definite link 
between [the veteran's] allergic rhinitis, sinusitis, and 
chronic bronchitis."  This letter also indicates that the 
veteran had been treated by Dr. P. since 1974.  Dr. P. 
submitted a second letter also dated December 1999 which 
restated this medical opinion.  

The medical evidence of record reveals a VA medical opinion 
which indicates that the veteran's bronchitis is related to 
his use of tobacco and not his service connected sinusitis.  
There are two medical opinions from private physicians which 
indicate that there is a linking relationship between the 
veteran's bronchitis and his service connected sinusitis.  
Even if the service connected sinusitis did not "cause" the 
veteran's bronchitis, the medical evidence of record does 
seem to indicate that the sinusitis contributes to 
aggravating the bronchitis.  As noted above, service 
connection is also warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310 (2003).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

After weighing the medical evidence in the present case, the 
Board finds that the evidence supports a grant of service 
connection for bronchitis secondary to the veteran's service 
connected sinusitis.  


ORDER

Service connection for chronic bronchitis is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with their claim and to provide them 
notice of evidence needed to support the claim.  VA adopted 
regulations to implement the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2003).  VA has a duty to notify 
the appellant and the representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2003).  

Review of the claims file does not reveal that the veteran 
was provided with any VCAA notice with respect to any of his 
tobacco related claims.  An August 2001 VCAA letter is of 
record, but it is generic in nature and appears to relate to 
the veteran's claims for secondary service connection.  More 
recently, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
provide the veteran with the proper VCAA notice and to inform 
the him that a full year is allowed to respond to the VCAA 
notice.

With respect to the veteran's claim for service connection 
for hearing loss, evidence has been submitted supporting the 
claim on a direct basis.  A VA examination should be 
conducted to ascertain if the veteran has a hearing loss 
disability within the meaning of VA regulations.  

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent 
for all issues remaining on appeal.  

With respect to the veteran's claims 
for tobacco related disabilities 
(nicotine dependence, COPD, heart 
disease):  Inform the veteran that 
because his claim was filed after 
June 9, 1998 service connection may 
be granted only if a tobacco related 
disability was manifest during 
service or the requisite presumptive 
period.  

2.  The RO should conduct any development 
which is deemed necessary based on the 
veteran's responses to the VCAA letter.  
This may include ordering VA examinations 
to obtain nexus opinions.  

3.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss and tinnitus found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
express an opinion as to whether noise 
exposure during military service is the 
cause of any current hearing loss.  The 
examiner is also requested to indicate if 
the veteran's service connected sinusitis 
causes or aggravates any current hearing 
loss.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  The RO should readjudicate the claims 
in light of the evidence received.  The 
Board reminds the RO that the claim for 
service connection for hearing loss 
should be adjudicated on both direct and 
secondary basis.  The claim for service 
connection for emphysema and COPD should 
be adjudicated on a direct (tobacco 
related) basis and secondary to the 
veteran's service connected sinusitis.  
If any benefit is denied, the RO should 
issue a Supplemental Statement of the 
Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



